Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 1 of 162




                                                            EX - DUARTE JAQUEZ - 000115
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 2 of 162




                                                            EX - DUARTE JAQUEZ - 000116
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 3 of 162




                                                            EX - DUARTE JAQUEZ - 000117
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 4 of 162




                                                            EX - DUARTE JAQUEZ - 000118
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 5 of 162




                                                            EX - DUARTE JAQUEZ - 000119
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 6 of 162




                                                            EX - DUARTE JAQUEZ - 000120
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 7 of 162




                                                            EX - DUARTE JAQUEZ - 000121
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 8 of 162




                                                            EX - DUARTE JAQUEZ - 000122
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 9 of 162




                                                            EX - DUARTE JAQUEZ - 000123
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 10 of 162




                                                            EX - DUARTE JAQUEZ - 000124
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 11 of 162




                                                            EX - DUARTE JAQUEZ - 000125
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 12 of 162




                                                            EX - DUARTE JAQUEZ - 000126
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 13 of 162




                                                            EX - DUARTE JAQUEZ - 000127
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 14 of 162




                                                            EX - DUARTE JAQUEZ - 000128
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 15 of 162




                                                            EX - DUARTE JAQUEZ - 000129
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 16 of 162




                                                            EX - DUARTE JAQUEZ - 000130
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 17 of 162




                                                            EX - DUARTE JAQUEZ - 000131
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 18 of 162




                                                            EX - DUARTE JAQUEZ - 000132
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 19 of 162




                                                            EX - DUARTE JAQUEZ - 000133
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 20 of 162




                                                            EX - DUARTE JAQUEZ - 000134
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 21 of 162




                                                            EX - DUARTE JAQUEZ - 000135
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 22 of 162




                                                            EX - DUARTE JAQUEZ - 000136
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 23 of 162




                                                            EX - DUARTE JAQUEZ - 000137
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 24 of 162




                                                            EX - DUARTE JAQUEZ - 000138
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 25 of 162




                                                            EX - DUARTE JAQUEZ - 000139
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 26 of 162




                                                            EX - DUARTE JAQUEZ - 000140
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 27 of 162




                                                            EX - DUARTE JAQUEZ - 000141
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 28 of 162




                                                            EX - DUARTE JAQUEZ - 000142
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 29 of 162




                                                            EX - DUARTE JAQUEZ - 000143
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 30 of 162




                                                            EX - DUARTE JAQUEZ - 000144
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 31 of 162




                                                            EX - DUARTE JAQUEZ - 000145
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 32 of 162




                                                            EX - DUARTE JAQUEZ - 000146
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 33 of 162




                                                            EX - DUARTE JAQUEZ - 000147
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 34 of 162




                                                            EX - DUARTE JAQUEZ - 000148
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 35 of 162




                                                            EX - DUARTE JAQUEZ - 000149
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 36 of 162




                                                            EX - DUARTE JAQUEZ - 000150
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 37 of 162




                                                            EX - DUARTE JAQUEZ - 000151
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 38 of 162




                                                            EX - DUARTE JAQUEZ - 000152
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 39 of 162




                                                            EX - DUARTE JAQUEZ - 000153
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 40 of 162




                                                            EX - DUARTE JAQUEZ - 000154
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 41 of 162




                                                            EX - DUARTE JAQUEZ - 000155
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 42 of 162




                                                            EX - DUARTE JAQUEZ - 000156
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 43 of 162




                                                            EX - DUARTE JAQUEZ - 000157
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 44 of 162




                                                            EX - DUARTE JAQUEZ - 000158
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 45 of 162




                                                            EX - DUARTE JAQUEZ - 000159
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 46 of 162




                                                            EX - DUARTE JAQUEZ - 000160
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 47 of 162




                                                            EX - DUARTE JAQUEZ - 000161
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 48 of 162




                                                            EX - DUARTE JAQUEZ - 000162
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 49 of 162




                                                            EX - DUARTE JAQUEZ - 000163
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 50 of 162




                                                            EX - DUARTE JAQUEZ - 000164
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 51 of 162




                                                            EX - DUARTE JAQUEZ - 000165
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 52 of 162




                                                            EX - DUARTE JAQUEZ - 000166
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 53 of 162




                                                            EX - DUARTE JAQUEZ - 000167
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 54 of 162




                                                            EX - DUARTE JAQUEZ - 000168
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 55 of 162




                                                            EX - DUARTE JAQUEZ - 000169
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 56 of 162




                                                            EX - DUARTE JAQUEZ - 000170
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 57 of 162




                                                            EX - DUARTE JAQUEZ - 000171
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 58 of 162




                                                            EX - DUARTE JAQUEZ - 000172
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 59 of 162




                                                            EX - DUARTE JAQUEZ - 000173
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 60 of 162




                                                            EX - DUARTE JAQUEZ - 000174
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 61 of 162




                                                            EX - DUARTE JAQUEZ - 000175
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 62 of 162




                                                            EX - DUARTE JAQUEZ - 000176
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 63 of 162




                                                            EX - DUARTE JAQUEZ - 000177
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 64 of 162




                                                            EX - DUARTE JAQUEZ - 000178
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 65 of 162




                                                            EX - DUARTE JAQUEZ - 000179
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 66 of 162




                                                            EX - DUARTE JAQUEZ - 000180
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 67 of 162




                                                            EX - DUARTE JAQUEZ - 000181
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 68 of 162




                                                            EX - DUARTE JAQUEZ - 000182
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 69 of 162




                                                            EX - DUARTE JAQUEZ - 000183
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 70 of 162




                                                            EX - DUARTE JAQUEZ - 000184
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 71 of 162




                                                            EX - DUARTE JAQUEZ - 000185
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 72 of 162




                                                            EX - DUARTE JAQUEZ - 000186
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 73 of 162




                                                            EX - DUARTE JAQUEZ - 000187
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 74 of 162




                                                            EX - DUARTE JAQUEZ - 000188
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 75 of 162




                                                            EX - DUARTE JAQUEZ - 000189
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 76 of 162




                                                            EX - DUARTE JAQUEZ - 000190
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 77 of 162




                                                            EX - DUARTE JAQUEZ - 000191
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 78 of 162




                                                            EX - DUARTE JAQUEZ - 000192
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 79 of 162




                                                            EX - DUARTE JAQUEZ - 000193
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 80 of 162




                                                            EX - DUARTE JAQUEZ - 000194
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 81 of 162




                                                            EX - DUARTE JAQUEZ - 000195
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 82 of 162




                                                            EX - DUARTE JAQUEZ - 000196
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 83 of 162




                                                            EX - DUARTE JAQUEZ - 000197
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 84 of 162




                                                            EX - DUARTE JAQUEZ - 000198
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 85 of 162




                                                            EX - DUARTE JAQUEZ - 000199
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 86 of 162




                                                            EX - DUARTE JAQUEZ - 000200
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 87 of 162




                                                            EX - DUARTE JAQUEZ - 000201
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 88 of 162




                                                            EX - DUARTE JAQUEZ - 000202
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 89 of 162




                                                            EX - DUARTE JAQUEZ - 000203
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 90 of 162




                                                            EX - DUARTE JAQUEZ - 000204
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 91 of 162




                                                            EX - DUARTE JAQUEZ - 000205
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 92 of 162




                                                            EX - DUARTE JAQUEZ - 000206
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 93 of 162




                                                            EX - DUARTE JAQUEZ - 000207
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 94 of 162




                                                            EX - DUARTE JAQUEZ - 000208
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 95 of 162




                                                            EX - DUARTE JAQUEZ - 000209
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 96 of 162




                                                            EX - DUARTE JAQUEZ - 000210
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 97 of 162




                                                            EX - DUARTE JAQUEZ - 000211
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 98 of 162




                                                            EX - DUARTE JAQUEZ - 000212
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 99 of 162




                                                            EX - DUARTE JAQUEZ - 000213
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 100 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000214
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 101 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000215
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 102 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000216
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 103 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000217
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 104 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000218
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 105 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000219
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 106 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000220
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 107 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000221
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 108 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000222
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 109 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000223
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 110 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000224
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 111 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000225
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 112 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000226
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 113 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000227
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 114 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000228
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 115 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000229
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 116 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000230
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 117 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000231
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 118 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000232
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 119 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000233
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 120 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000234
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 121 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000235
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 122 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000236
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 123 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000237
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 124 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000238
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 125 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000239
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 126 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000240
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 127 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000241
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 128 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000242
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 129 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000243
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 130 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000244
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 131 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000245
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 132 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000246
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 133 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000247
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 134 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000248
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 135 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000249
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 136 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000250
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 137 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000251
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 138 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000252
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 139 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000253
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 140 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000254
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 141 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000255
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 142 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000256
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 143 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000257
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 144 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000258
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 145 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000259
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 146 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000260
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 147 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000261
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 148 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000262
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 149 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000263
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 150 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000264
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 151 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000265
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 152 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000266
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 153 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000267
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 154 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000268
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 155 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000269
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 156 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000270
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 157 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000271
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 158 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000272
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 159 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000273
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 160 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000274
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 161 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000275
Case 1:20-mc-22829-UNA Document 1-5 Entered on FLSD Docket 07/10/2020 Page 162 of
                                     162




                                                          EX - DUARTE JAQUEZ - 000276
